Citation Nr: 1535027	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-25 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1993 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, due to symptoms such as depression, anxiety, nightmares, irritability, panic attacks, and some occupational and social isolation.  There is not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran is assigned a 70 percent rating for his PTSD under Diagnostic Code 9411, 38 C.F.R. § 4.130, which is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evidence reflecting the Veteran's condition comes mainly from his post-service medical treatment records, VA examinations, and a report from his private mental health provider, Dr. W.D.  The record shows that the Veteran is currently unemployed and receives a total disability rating based on individual employability due to service-connected disabilities (TDIU), and has been receiving disability benefits from the Social Security Administration (SSA) since 2005.  The Veteran's medical records show that he has consistently reported symptoms such as anxiety with occasional anxiety attacks, irritability, and depression.  He also reported sleep-related symptoms, such as insomnia and nightmares.  Medical providers have documented symptoms such as impaired memory and concentration, and exaggerated startle reaction.

The Veteran's psychiatric records document that he was consistently fully oriented, with good hygiene and normal appearance at all appointments.  His records further reflect that he had no audio or visual hallucinations, suicidal or homicidal ideation during the time period on appeal.  The Board notes that the Veteran reported being hospitalized for a suicide attempt in 2000, and medical records show that he was hospitalized for a suicide attempt in December 2004.

The record contains assignment of Global Assessment of Functioning (GAF) scores by the Veteran's psychiatric providers, consistently ranging from 50 to 60.  But see Treatment Record dated December 7, 2004 (assignment of a GAF score of 28, in conjunction with the Veteran's hospitalization for suicide threat); Dr. W.D. report dated on January 2, 2011 (assigning a GAF score of 40.)  The Board notes that use of the GAF Scale has been abandoned in the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  In this case, however, the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders was in use at the time the medical entries of record were made and thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran was provided with a VA psychiatric examination in January 2011, at which time he reported symptoms of anxiety, tension, irritability, jumpiness, insomnia, panic attacks, decreased sociability, paranoia, depression, and a quick temper.  He also reported having been admitted to the VA medical center in Miami in 2000 for a suicide attempt.  As to relationships with others, he was living alternately with his mother and a friend, and got along well with friends and family.  He also reported being married from 2007 to 2008.  As to the effect of his psychiatric condition on work, the Veteran stated that he had been laid off due to poor job performance, and had tried to return to work but was unable to sustain work performance.  As to effect on daily activities, the Veteran stated that he does his share of house work, shopping and cooking at home.  

Upon examination, the Veteran was neatly dressed, polite and cooperative.  However, he appeared tense, anxious and depressed.  His thought content was anxious and depressed, consistent with his mood.  Additionally, thinking and responses were frequently tangential and he had to be repeatedly recalled to the point, often with difficulty.  Memory and concentration were also impaired, but judgment and insight were noted to be intact.  The Veteran denied any auditory or visual hallucinations, as well as thoughts of harming himself or others.  Following the clinical interview, the examiner assigned a GAF score of 50, representing "serious mental symptoms with impairment in social or occupational functioning."

The Veteran was provided with another VA psychiatric examination in November 2013.  The Veteran again reported symptoms of depression, anxiety, irritability, problems concentrating, and panic attacks, as well as sleep disturbances, diminished interest in activities, hypervigilance.  The examiner noted that the Veteran had a diagnosis of bipolar mood disorder and depression in addition to PTSD, and that it was possible to differentiate what symptoms are attributable to each diagnosis.  The examiner noted that the Veteran's PTSD caused nightmares, flashbacks, irritability, anger fits, insomnia, and depression.  Other symptoms, specifically pressure of speech, rapid stream of thoughts, impulsive acts, and grandiose and paranoid ideations were attributed to bipolar mood disorder.  As to impact on occupational functioning, the examiner determined that the Veteran's PTSD leads to irritability and fits of anger, which impacts interpersonal and employment relationships.  As to impact on social functioning, the Veteran reported that he has three friends but is otherwise solitary.  Following a clinical interview and review of the Veteran's records, the examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

The record also contains a mental health evaluation report from Dr. W.D., the Veteran's private mental health provider since May 2007.  In her report, Dr. W.D. describes the Veteran's symptoms as being similar to those the Veteran reported at his VA examinations.  See Dr. W.D. report dated on January 2, 2011.  During the mental status examination, the Veteran's mood was severely anxious and agitated, with his affect being mood congruent.  Dr. W.D. also noted that the Veteran appeared to have impaired concentration and short-term memory.  Following the evaluation, Dr. W.D. assigned a GAF score of 40, representing "evidence of psychiatric or emotional symptoms that interfere in a significant manner with his life."  Dr. W.D. also stated that the Veteran was "completely disabled due to the severity of his mood and anxiety disorders.

Finally, the Board has considered statements in support of the Veteran's claim, describing symptoms consistent with those documented in his medical records.  Specifically, the Veteran described feelings of depression, anxiety, overreaction to stress, and the feeling that ending his life would be best for him.  Veteran Statement dated January 6, 2011.  He also described a compulsion to "size a person up" in social situations, and isolating himself from his family.  Friends and the Veteran's mother also submitted statements similarly describing his depression.

Based on the above evidence, the Board finds that the Veteran is entitled to a 70 percent rating for his PTSD, but no more.  The Veteran's psychiatric condition is primarily manifested by sleep disturbances, anxiety, depression, and irritability.  However, the medical evidence of record contains no indication that the Veteran's symptoms are of such severity, frequency or duration as to cause total occupational and social impairment warranting a 100 percent rating.  To the contrary, the Veteran was consistently noted to be fully oriented, with normal hygiene and appearance.  While he reported anxiety and depression, it was never noted to have been of such severity as to affect his ability to function independently, appropriately and effectively.   In addition, the Board notes that throughout the period on appeal, the Veteran has maintained a relationship with his family members and friends, and has otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.  

The Board acknowledges that there is evidence that the Veteran was hospitalized for suicidal ideation in 2000 and December 2004.  However, the appeal period began in August 2010.  While the Board has provided details of manifestations prior to that time period for context, the evidence that is most relevant is that which is dated since August 2010.  Therefore, while the Veteran appears to have had two hospitalizations for suicidal ideation prior to his appeal period, there have been no such manifestations or treatment since 2004 and certainly not since August 2010, when the appeal period begins.

Finally, the Board acknowledges that the Veteran's private clinician indicated that he is "completely disabled" due to his psychiatric disorders.  However, the Board finds that this evidence, when taken with the other evidence of record, does not support a finding that a 100 percent rating is warranted.  A 100 percent rating under Diagnostic Code 9411 is warranted where there is evidence of total occupational and social impairment.  Here, all of the evidence of record, when taken together, shows that the Veteran does not demonstrate total social impairment.  As stated above, the Veteran consistently reported that he has friends, despite being otherwise isolated.  He has also indicated that he had good relationships with both family and friends and has lived with both a friend and his mother during the appeal period.  As such, it is clear from the record that the Veteran has maintained some effective social relationships.  Therefore, the Board concludes that he has not demonstrated total social impairment, and the criteria for a rating in excess of 70 percent for PTSD are not met.

The Board does not disagree that the Veteran's PTSD is indeed severe; however, based on the symptomatology shown, his condition is consistent with the 70 percent rating assigned.  The Veteran has not been shown to have total occupational and social impairment, as is the criteria for a 100 percent rating.

II. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his psychiatric disorders, which is reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran's symptoms are primarily manifested by anxiety, depression, sleep disturbances, and irritability.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology, and referral for extraschedular consideration is not warranted.

III. VA's Duties to Notify and Assist

The Veteran was provided with VA examinations in January 2011 and November 2013.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in October 2010, April 2011, and September 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  

The Board notes that the Veteran is receiving disability benefits from SSA, and the majority of those records are not associated with the claims file. The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits, the records relate to the disability for which the veteran is seeking benefits, and have a reasonable possibility of helping substantiate the veteran's claim. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  However, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id. Rather, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.

In this case, the record indicates that the Veteran began receiving disability benefits based upon his anxiety, depression, and knees.  The Board first notes that the Veteran was awarded SSA benefits in 2005, well before the period on appeal.  Therefore, any evidence contained therein would be irrelevant as to the current severity of the Veteran's PTSD.  Furthermore, as discussed above, the Board acknowledges that the Veteran is unable to work due to his service-connected disabilities, as is reflected by his receipt of TDIU from VA in addition to his SSA benefits.  However, as discussed above, the Veteran's PTSD condition does not warrant a total rating, as the evidence shows that he is not totally socially impaired.  Accordingly, the Board finds that there is no reasonable possibility that the Veteran's SSA records would help substantiate his claim.  Moreover, the Veteran has not requested that the SSA records be obtained or argued that they contain relevant evidence necessary to decide his claim, other than indicating that his disability award was solely based on his service-connected disabilities.  To the contrary, the Veteran himself submitted that portion of his SSA records that he believed to be relevant to him claim.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and all obtainable evidence obtained by the Veteran relative to his claims has been obtained.  Therefore,the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).


ORDER

Entitlement to an initial disability rating in excess of 70 percent is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


